DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 recites the limitation "a sequence indicator" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the examination, “sequence indicator” is interpreted as an indicator in which order the distance measurements have been provided, which can e.g. be realised with time tags or a plain numbering.
Claim 5 recites the limitation "a first and a second criterion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the examination, “a first and a second criterion” is interpreted as first rotation angle being at a predetermined position which would make the rotation angle around the second axis to be negative and the second rotation angle being at a predetermined position respectively which would make the rotation angle around the second axis to be positive.
Claim 6 recites the limitation "a direction of continuation" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the examination, “direction of continuation” is interpreted as the rotation of the next section to be scanned relative to the current scan area.
Claim 7 recites the limitation "continuation indicator" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the examination, “continuation indicator” is interpreted as quantitative form of rotation of the next section to be scanned relative to the current scan area.
Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the page 14 line 27-30, pitch angle being measured was described to be relative to the room in which the pitch angle is described to be the third rotational angle as shown in page 4 line 3-10. Therefore, the third rotational angle is relative to the room and thus the global frame, but when the DM-device rotates around the second rotational axis, the first rotational axis would move as well since the beam would be moving, which then necessitates that the third rotational axis move as well. Therefore, it is unclear how the third rotational axis moves in relation to the movement of the first rotational axis. 
Claim 10 recites the limitation "the continuation indicator" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the examination, “continuation indicator” is interpreted as quantitative form of rotation of the next section to be scanned relative to the current scan area.
Claim 10 recites the limitation "adjusting" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the examination, “adjusting” is interpreted as changing the rotation angles at the corners and or edges.
Claim 13 recites the limitation "a sequence indicator" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the examination, “sequence indicator” is interpreted as an indicator in which order the distance measurements have been provided, which can e.g. be realised with time tags or a plain numbering.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Coddington et al. (US 20170123066 A1) hereinafter Coddington in view of Burlingham et al. (US 20060201006 A1) hereinafter Burlingham.

Regarding claim 1, Coddington teaches a Distance Measuring (DM)-system (Coddington: Fig. 2A the mobile unit 10) comprising:
a DM-device including (Coddington: Fig. 2A range-finding laser device 9):5
a measuring beam unit configured for determining a value of a distance between an object and the DM-device by transmitting a measuring beam and receiving a Coddington: Paragraph 0045 shows that distance is measured by emitting a laser beam and receiving a reflected beam), and
an Inertial Measurement Unit (IMU) (Coddington: Fig.1 Altitude Inertial Measurement Unit (IMU) 8) configured for determining:
an absolute first rotational position of the DM-device with respect to a 10first axis, said first axis being parallel to the measuring beam (Coddington: Paragraph 0047 shows that one of the quantities measured by the IMU is the roll of the range-finding laser device 9. In paragraph 0053, IMU is described to be fixed relative to the center point 27a of the range-finding laser device 9. Then, paragraph 0068 describes that laser beams’ offset angles are relative to the central axis 27b from Fig.2a, indicating that the roll of the range-finding laser device is the roll of the laser beam and thus has the same axis), and
a computer unit (Coddington: Fig.2A mobile computing device 11) configured for:
receiving from the DM-device:15
a plurality of measured distance values (Coddington: paragraph 0048 shows that the mobile computing device 11 receives the range data from the range-finding laser device 9),
for at least one of the plurality of measured distance values, 
an absolute first rotational position of the DM-device at the time of a respective distance measurement (Coddington: paragraph 0072 describes that the mobile computing device 11 receives the roll measurement from IMU 8), and
generating a layout by consecutively linking the measured distances (Coddington: Paragraph 0048 shows that from the distance value and the IMU outputs, a point cloud is made, in which the point cloud is based on coordinates as described in paragraph 0032) based on
the plurality of measured distance values (Coddington: Paragraph 0048 shows that from the distance value and the IMU outputs, a point cloud is made), 
the at least one absolute first rotational position (Coddington: Paragraph 0048 shows that from the distance value and the IMU outputs, a point cloud is made)
coordinates of measured points (Coddington: Paragraph 0032 point cloud is made based on coordinates of the measured points)
Coddington fails to teach that
an IMU determines
an absolute second rotational position of the DM-device with respect to a second axis, said second axis being parallel to the gravity field.
A computer
Receives for each of the plurality of measured distance values,
an absolute 20second rotational position of the DM-device at the time of a respective distance measurement and
Determines coordinates based on the absolute second rotational positions.
Burlingham, however, teaches that
an IMU determines
an absolute second rotational position of the DM-device with respect to a second axis, said second axis being parallel to the gravity field (Burlingham: paragraph 0018 describes that accelerometer is used to find the azimuth angle, and azimuth angle is well known to have axis that goes upward, which would be parallel to the gravity field).
A computer (Burlingham: Controller 20)
Receives for each of the plurality of measured distance values,
an absolute 20second rotational position of the DM-device at the time of a respective distance measurement (Burlingham: Paragraph 0018 describes that azimuth angle is determined for each measurement. Paragraph 0024 shows that azimuth angle is sent to the controller 20).
Determines coordinates based on the absolute second rotational positions (Burlingham: Paragraph 0024 describes that the azimuth angle is used for determining relative coordinates of the measured point. Paragraph 0024 shows that coordinate is determined based on the azimuth angle with the controller 20).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention for the mobile unit from Coddington to form the point cloud using the coordinates from Burlingham derived from rotational position around the axis parallel to the gravity field. One of ordinary skill in the art would have been motivated to have for each of the plurality of measured distance values, an absolute second rotational position of the DM- device at the time of a respective distance measurement, and use the absolute second positions for generating the layout so that as described in Burlingham paragraph 0017, error in measurements may be reduced.


Regarding claim 11, Coddington teaches a method of generating a layout with a DM-system (Coddington: The method of generating point cloud for the mobile unit 10 shown in Fig. 2A) according to claim 1 (In regards to the rejection made for claim 1), said method comprising:
with the DM-device (Coddington: Fig. 2A range-finding laser device 9), providing the computer unit (Coddington: Fig.2A mobile computing device 11):20
with a plurality of measured distance values (Coddington: paragraph 0048 shows that the mobile computing device 11 receives the range data from the range-finding laser device 9),
for at least one of the plurality of measured distance values, with an absolute first rotational position of the DM-device at the time of a respective distance measurement (Coddington: paragraph 0072 describes that the mobile computing device 11 receives the roll measurement from IMU 8),
with the computer unit, generating a layout by consecutively linking the measured distances based on the plurality of measured distance values (Coddington: Paragraph 0048 shows that from the distance value and the IMU outputs, a point cloud is made, in which the point cloud is based on coordinates as described in paragraph 0032), the at least one absolute first rotational position (Coddington: Paragraph 0048 shows that from the distance value and the IMU outputs, a point cloud is made), and coordinates of measured points (Coddington: Paragraph 0032 point cloud is made based on coordinates of the measured points)
Coddington fails to teach
providing the computer unit for each of the plurality of measured distance values, with an absolute second 25rotational position of the DM-device at the time of a respective distance measurement with the DM-device and
coordinates of measured points based on the absolute second rotational positions.
Burlingham, however, teaches
providing the computer unit (Burlingham: Controller 20) for each of the plurality of measured distance values, with an absolute second 25rotational position of the DM-device at the time of a respective distance measurement with the DM-device (Burlingham: Paragraph 0018 describes that azimuth angle is determined for each measurement. Paragraph 0024 shows that azimuth angle is sent to the controller 20) and
coordinates of measured points based on the absolute second rotational positions (Burlingham: Paragraph 0024 describes that the azimuth angle is used for determining relative coordinates of the measured point. Paragraph 0024 shows that coordinate is determined based on the azimuth angle with the controller 20).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention for the mobile unit from Coddington to form the point cloud using the coordinates from Burlingham derived from rotational position around the axis parallel to the gravity field. One of ordinary skill in the art would have been motivated to have for each of the plurality of measured distance values, an absolute second rotational position of the DM- device at the time of a respective distance measurement, and use the absolute second positions for generating the layout so that as described in Burlingham paragraph 0017, error in measurements may be reduced.

Regarding claim 15, a computer programme product comprising program code stored on a machine- readable medium, or a non-transitory computer-data-signal, for executing a method according to claim 11 (In regards to the rejection made for claim 11, Coddington: Paragraph 0100 shows that the mobile computing device, which would control the method, runs the mobile computing device software, showing that the mobile computing device software is stored in a machine-readable medium).


Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Coddington in view of Burlingham and Hong et al. (“VICP: Velocity Updating Iterative Closest Point Algorithm”) hereinafter Hong.

Regarding claim 3, Coddington teaches the DM-system according to claim 1 (In regards to the rejection made for claim 1) wherein the computer unit further configured for receiving plurality of measured distance values (Coddington: paragraph 0048 shows that the mobile computing device 11 receives the range data from the range-finding laser device 9).
	Coddington fails to teach that for each of the plurality of measured distance values, a sequence indicator, and wherein generating the layout is based on the sequence indicators is received.
	Hong, however, teaches that for each of the plurality of measured distance values, a sequence indicator, and wherein generating the layout is based on the sequence indicators is received (Hong: Equation 8 and the paragraph A in page 1895 shows that the order and thus the sequence of each data is kept track of. Then, based on equation 3, it is shown that using T, which was found using the sequence of each data, Scans, which would be layouts, are found).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention for the mobile unit from Coddington to form the point cloud using the sequence indicator from Hong. One of ordinary skill in the art would have been motivated to build the layout using sequence indicator so that as described in Hong paragraph A in page 1895, there is less delay in forming the layout.
5
Regarding claim 4, the combination of Coddington, Burlingham, and Hong teaches the DM-system according to claim 3 (In regards to the rejection made for claim 3), wherein the computer unit is further configured for generating the layout based on coordinates of the measured points (Coddington: Paragraph 0032 point cloud is made based on coordinates of the measured points).
	Coddington fails to teach that for each of a second and every further of the plurality of measured distance values, a relative second rotational position with regard to the respective previous measurement is determined and that determining the coordinates is based on the relative second rotational positions.
	Burlingham, however, teaches that for each of a second and every further of the plurality of measured distance values, a relative second rotational position with regard to the respective previous measurement is determined and that determining the coordinates is based on the relative second rotational positions (Burlingham: Paragraph 0024 describes that the azimuth angle is used for determining relative coordinates of the measured point).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention for the mobile unit from Coddington to form the point cloud using the relative rotational position from Burlingham derived from rotational position around the axis parallel to the gravity field. One of ordinary skill in the art would have been motivated to 

Regarding claim 13, Coddington teaches the method according to claim 11 (In regards to the rejection made for claim 11), further comprising: with the DM-device, providing the computer unit with a plurality of measured distance values (Coddington: paragraph 0048 shows that the mobile computing device 11 receives the range data from the range-finding laser device 9).
	Coddington fails to teach that for each of the plurality of measured distance values, a sequence indicator, and wherein generating the layout is based on the sequence indicators is received.
	Hong, however, teaches that for each of the plurality of measured distance values, a sequence indicator, and wherein generating the layout is based on the sequence indicators is received (Hong: Equation 8 and the paragraph above it shows that the order and thus the sequence of each data is kept track of. Then, based on equation 3, it is shown that using T, which was found using the sequence of each data, Scans, which would be layouts, are found).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention for the mobile unit from Coddington to form the point cloud using the sequence indicator from Hong. One of ordinary skill in the art would have been motivated to build the layout using sequence indicator so that as described in Hong paragraph A in page 1895, there is less delay in forming the layout.

Regarding claim 14, the combination of Coddington, Burlingham, and Hong teaches the method according to claim 13 (In regards to the rejection made for claim 13), further comprising: with the computer unit, generating the layout based on coordinates of the measured points (Coddington: Paragraph 0032 point cloud is made based on coordinates of the measured points).
	Coddington fails to teach that for each of a second and every further of the plurality of measured distance values, a relative second rotational position with regard to the respective previous measurement is determined and that determining the coordinates is based on the relative second rotational positions.
	Burlingham, however, teaches that for each of a second and every further of the plurality of measured distance values, a relative second rotational position with regard to the respective previous measurement is determined and that determining the coordinates is based on the relative second rotational positions (Burlingham: Paragraph 0024 describes that the azimuth angle is used for determining relative coordinates of the measured point).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention for the mobile unit from Coddington to form the point cloud using the relative rotational position from Burlingham derived from rotational position around .

Allowable Subject Matter
Claims 2, 5, 6, 7, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Claim 2 would be allowable for disclosing the DM-system, wherein the computer unit is further configured for generating the layout iteratively and in such a way that a distance between a starting point of the first measured distance and an endpoint of the last measured distance is minimal.  
Coddington teaches creating a map iteratively, but does not specify the distance between the starting point of the first measured distance and an endpoint of the last measured distance.
Burlingham teaches measuring distance using laser, but does not specify the distance between the starting point of the first measured distance and an endpoint of the last measured distance.
Based on the configuration of Coddington, it would be improper hindsight to modify Burlingham so that the distance between the starting point of the first measured distance and the endpoint of the last measured distance is minimal. One of ordinary skill in the art would instead be drawn to the configuration of the DM-system according to claim 1, wherein the computer unit is further configured for generating the layout iteratively and in such a way that a distance between a starting point of the first measured distance and a starting point of the last measured distance is minimal.

Claim 5 would be allowable for disclosing the DM-system, wherein the computer unit is further configured for determining, for each of the at least one absolute first rotational position, whether one of a first and a second criterion is met, and wherein generating the layout is based on the respective met criterion.
Coddington teaches creating a map, but does not specify the rotational positions for creating the maps.
Burlingham teaches measuring distance using laser, but does not specify the rotational positions for creating the maps.
Hong teaches creating a map, but does not specify the rotational positions for creating the maps.


Claim 6 would be allowable for disclosing the DM-system, wherein the computer unit is further 15configured for determining, for each of the plurality of measured distance values for which an absolute first rotational position is received, a continuation indicator representing a direction of continuation relative to the respective previous measured distance value based on: the respective met criterion, 20amount and direction of the respective relative second rotational position, and the sequence indicators, and wherein generating the layout is based on the continuation indicator.
Coddington teaches creating a map, but does not specify the rotational positions for creating the maps.
Burlingham teaches measuring distance using laser, but does not specify the rotational positions for creating the maps.
Hong teaches creating a map, but does not specify the rotational positions for creating the maps.
Based on the configuration of Coddington, it would be improper hindsight to modify Burlingham and Hong so that the mapping is done based on specific rotational positions of the DM-device in which the rotational position is used for the continuation indicator. One of ordinary skill in the art would instead be drawn to the configuration of the DM-system according to claim 3, wherein the computer unit is further configured for generating the layout based on timing.

Claim 7 would be allowable as it depends on claim 5.

Claim 10 would be allowable for disclosing the DM-system, wherein the computer unit is further configured for optimising the layout by adjusting the continuation indicator in such a 15way that a distance between a starting point of the first measured distance and an endpoint of the last measured distance is zero.
Coddington teaches creating a map iteratively, but does not specify the distance between the starting point of the first measured distance and an endpoint of the last measured distance.
Burlingham teaches measuring distance using laser, but does not specify the distance between the starting point of the first measured distance and an endpoint of the last measured distance.
Based on the configuration of Coddington, it would be improper hindsight to modify Burlingham so that the distance between the starting point of the first measured distance and the endpoint of the last measured distance is zero. One of ordinary skill in the art would instead be 

Claim 12 would be allowable for disclosing the method wherein generating the layout is performed iteratively and in such a way that a distance between a starting point of the first measured distance and an endpoint of the last measured distance is minimal.
Coddington teaches creating a map iteratively, but does not specify the distance between the starting point of the first measured distance and an endpoint of the last measured distance.
Burlingham teaches measuring distance using laser, but does not specify the distance between the starting point of the first measured distance and an endpoint of the last measured distance.
Based on the configuration of Coddington, it would be improper hindsight to modify Burlingham so that the distance between the starting point of the first measured distance and the endpoint of the last measured distance is minimal. One of ordinary skill in the art would instead be drawn to the configuration of the DM-system according to claim 1, wherein the computer unit is further configured for generating the layout iteratively and in such a way that a distance between a starting point of the first measured distance and a starting point of the last measured distance is minimal.

Discussion of prior arts cited but not applied
Cook et al. (US 20160223394 A1) teaches that the roll axis is parallel to the beam.
Coddington et al. (US 20130179119 A1) teaches using IMU for distance measurement.
Lithopoulos (US 20090262974 A1) teaches using an IMU for distance measurement.
Urmson et al. (US 20140081573 A1) teaches using roll and yaw for a LIDAR application.
Yamazaki et al. (US 20160139269 A1) teaches rotational axis parallel to the beam axis.
Hall et al. (US RE46672 E) teaches using roll angle for laser mapping.
Kim et al. (KR 20170074542 A) teaches a device for mapping.
Bi et al. (CN 107390681 A) teaches a device for mapping.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645